DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 7 March 2022.
2.         Claims 1, 4-6, 8, 10, 13-16, 19, and 20 have been amended.  Claims 2, 3, 11, 12, 17, and 18 have been cancelled.  New Claims 21-26 have been added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1, 4-10, 13-16, and 19-26 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have now amended Claims 1, 4-10, 13-16, and 19-26 to provide statutory support and the rejection is withdrawn.
In the previous office action, Claim 20 was rejected under 35 U.S.C. 112 for lack of antecedence. Applicants have amended Claim 20 and the rejection is withdrawn.


Response to Arguments

Applicants submit that Sturtevan et al. (Sturtevan) (US 2017/0235569) does not teach or suggest in at least the independent and amended claims:  various new claims and amended limitations.  With regard to the arguments, the Examiner respectfully but mostly disagrees.  As see seen in the below citations of the maintained prior art of Sturtevant, almost all claim limitations are mapped to this prior art.  However and as discussed in the interview conducted on 4 March 2022, the Examiner indicated that newly proposed dependent Claim 26 would be allowable if integrated into the independent claims.  As such the Examiner asserts that this proposal is still valid for the instant application.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 13-16, and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturtevan et al. (Sturtevan) (US 2017/0235569).


With regard to Claims 1, 10, 16, 23, 25, Sturtevant teaches a computer-implemented method/computer program product/system comprising:  a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable (see at least paragraphs 3-6);

training, by a computing device, an artificial network (With enough data points, machine learning techniques rather than humans can also be used to construct and run regressions and to generate new or improved custom fitted models) with data sets of historic quality failure events (having access to the code's build & test suite will allow the tool to factor the results of the build & test phase into its analysis, in order to understand code structure and failure points), wherein the artificial network is configured to predict a change (The modeling process is thereby able to “train” models to the point that they will be able to take a completely new codebase, even when project management data is unavailable or incomplete, and make predictions of its future condition at a target point in time, given variable inputs in plural quality metrics based on changes in the value of input parameters utilized in calculating the plural quality metrics (see at least paragraphs 5, 83, 95, 109, 141, 165); 

receiving, by the computing device, input parameter data from one or more data sources for selected input parameters (method comprises the steps performed by one or more computer systems of: (a) generating first level software economic output metrics for the software codebase using one or more fitted statistical models, said first level software economic output metrics including at least one of: defect density or developer productivity projections for the codebase; (b) receiving additional information including at least one of: benchmark data collected from analysis of other codebases, information related to version control or change management systems, and user input parameters) utilized in calculating the quality metrics (measuring the relationship between software source code attributes (such as code quality, design quality, test quality, and complexity metrics) and software economics/business outcome metrics (such as maintainability, agility, and cost) experienced by development and maintenance organizations), wherein the selected input parameters are associated with one or more processes (These parameters can be used as independent and dependent variables to specify statistical models and create fitted models (see at least paragraphs 2-6, 83); 

generating, by the computing device/using the artificial network, predicted output values (output metrics) for the plural quality metrics based on the user-selected values/input parameter data (measuring the relationship between software source code attributes (such as code quality, design quality, test quality, and complexity metrics) and software economics/business outcome metrics (such as maintainability, agility, and cost) experienced by development and maintenance organizations (see at least paragraphs 2-6);

providing, by the computing device, a user interface to a user including interactive controls enabling the user to selectively adjust numeric values of the selected input parameters (receiving additional information including at least one of: benchmark data collected from analysis of other codebases, information related to version control or change management systems, and user input parameters) (see at least paragraphs 5, 6, 83); 


receiving, by the computing device, user-selected values for at least one of the selected parameters via the interactive controls of the user interface (receiving additional information including at least one of: benchmark data collected from analysis of other codebases, information related to version control or change management systems, and user input parameters) (see at least paragraphs 5, 83); 

generating, by the computing device/using the artificial network, predicted output values for the plurality quality metrics based on the user-selected values and determined relationships between the plural quality metrics and the user-selected/determined values (generating first level software economic output metrics for the software codebase using one or more fitted statistical models, said first level software economic output metrics including at least one of: defect density or developer productivity projections for the codebase; (b) receiving additional information including at least one of: benchmark data collected from analysis of other codebases, information related to version control or change management systems, and user input parameters) (see at least paragraphs 5, 6, 83, 112, 122, 255-258);

determining, by the computing device, compliance or non-compliance of the predicted output values for the plural quality metrics with stored expected values (Automated defect -finding tools may be used in tandem with issue tracking data to get a more complete picture of defect proportions in the codebase (see at least paragraphs 85-92, 254-256);

presenting, by the computing device, the predicted output values (simulation or predictive techniques) to the user via the user interface with compliance indicia for the plural quality metrics indicating the compliance or non-compliance of the output/predicted values for the plural quality metrics with stored expected values (see at least paragraphs 85-93, 154, 254-256).

With regard to Claims 4, 15, Sturtevant teaches: 
determining, by the computing device using the artificial network, relationships between the plural quality and the input parameters by:  generating a matrix of cells including a mutually exclusive atomic set of quality failure events contributing to a certain metrics versus actions associated with the mutually exclusive atomic set of quality failure events (see at least paragraphs 85-92); 
assigning values to each cell of the matrix based on one or more bias factors (see at least paragraphs 5, 83-92, 109, 141, 165).

With regard to Claim 5, Sturtevant teaches receiving, by the computing device, rules from the user defining the input parameter data to be utilized to generate the output values for the plural quality metrics (see at least paragraph 101).

With regard to Claims 6, 14, 20, Sturtevant teaches: 
identifying, by the computing device, the one or more data sources of the input parameter data based on the rules (see at least paragraphs 70, 101); 
mapping, by the computing device, the selected parameters to the one or more data sources (see at least paragraphs 70, 97, 101).

With regard to Claims 7, Sturtevant teaches wherein a service provider performs at least one selected from the group consisting of: creates the computing device, maintains the computing device, deploys the computing device, and supports the computing device (see at least paragraphs 173-177).

With regard to Claim 8, Sturtevant teaches wherein the generating the predicted output values for the plural quality metrics based on the input parameter data is provided by a service provider on a subscription, advertising, and/or fee basis (see at least paragraphs 3-6, 49-61).

With regard to Claim 9, Sturtevant teaches wherein the computing device includes software provided as a service in a cloud environment (see at least paragraphs 85, 128, 255-258).

With regard to Claims 13, 19, Sturtevant teaches receive rules from the user defining the input parameter data to be utilized to generate the output/predicted values for the plural quality metrics with the expected values (see at least paragraphs 85-93, 101, 254-256)

With regard to Claims 21, 24, Sturtevant teaches wherein indicia indicating the compliance or the non-compliance of the predicted output values for the plural quality metrics comprises color codes indicating one of compliance and non-compliance of the predicted output values of the plurality of metrics (see at least paragraphs 102, 154-156).

With regard to Claim 22, Sturtevant teaches wherein the plural quality metrics include phase containment percentage/defect removal efficiency, defect density, and turn-around time of a software development life cycle (see at least paragraphs 3-6, 178).

Allowable Subject Matter

Claim 26 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims into all of the independent claims.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623